265 S.W.3d 901 (2008)
Christie D. WEAVER, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 68664.
Missouri Court of Appeals, Western District.
October 14, 2008.
Ruth Sanders, Appellate Defender Office, Kansas City, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun Mackelprang, Office of Attorney General, Jefferson City, MO, for respondent.
Before JOSEPH M. ELLIS, Presiding Judge, JOSEPH P. DANDURAND, Judge, and RONALD R. HOLLIGER, Judge.

ORDER
PER CURIAM.
Christie D. Weaver (hereinafter Weaver) appeals the circuit court's denial of her Rule 24.035 motion for post-conviction relief based on ineffective assistance of counsel. On appeal, Weaver argues that plea counsel should have called two additional witnesses to help establish that coercion by Charles Villines (Villines) led her to commit the acts leading to her convictions. Having carefully considered Weaver's contentions on appeal, we find no basis for reversing the decision of the trial court. A published formal opinion would have no precedential value, and the parties have been provided with a memorandum explaining the reasoning of the court. The judgment is affirmed pursuant to Rule 84.16(b).